Motion Granted; Opinion issued September 23, 2014 Withdrawn; Appeal
Reinstated and Order filed October 23, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00599-CR
                                   ____________

                         HECTOR A. PENA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 12CR3366

                                     ORDER

      On September 23, 2014, this Court issued an opinion dismissing this appeal
because the trial court granted the State’s motion for new trial. On October 8,
2014, appellant filed a motion to abate the appeal in which he requested this court
reinstate his appeal and abate it until conclusion of the State’s appeal of the grant
of his motion for new trial in cause number 14-14-00746-CR. The motion is
granted.

      This Court’s opinion filed September 23, 2014, is withdrawn, and our
judgment of that date is vacated. The appeal is ordered reinstated.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until resolution of the State’s appeal in cause number 14-14-00746-
CR. The appeal will be reinstated on this court’s active docket at that time, or when
the parties file a dispositive motion. The court will also consider an appropriate
motion to reinstate the appeal filed by either party, or the court may reinstate the
appeal on its own motion.

                                             PER CURIAM